IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


STATE OF FLORIDA,

              Appellant,

 v.                                                     Case No. 5D15-2968

VALERIE FAWN PLATT,

              Appellee.

________________________________/

Opinion filed November 4, 2016

Appeal from the Circuit Court
for Osceola County,
A. James Craner, Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellant.

James S. Purdy, Public Defender, and
Kevin R. Holtz, Assistant Public Defender,
Daytona Beach, for Appellee.


BERGER, J.

       The State appeals the downward departure sentence imposed against Valerie

Platt for the crime of making a false report of a bomb in violation of section 790.163,

Florida Statutes (2015), a second-degree felony. Specifically, the State argues the trial

court erred when it withheld adjudication of guilt on the offense without a written request
to do so from the State and without competent, substantial evidence to support its

decision. We agree and reverse.

      Platt was charged with making a false report of a bomb, attempted robbery, and

making a false report to law enforcement after her scheme to rob a bank went awry. The

record reveals she planned the robbery in advance, initially misleading her family into

believing she had received some sort of settlement and that the money would be available

on a particular date. In an effort to facilitate her plan, on the day before the money was

to become available, Platt had a friend call and pretend to be the bank. The following

day, Platt borrowed a car, and she and her sister drove to a local SunTrust Bank. The

robbery of the SunTrust was foiled when Platt’s sister failed to follow directions and

remain in the car.

      Platt and her sister then drove to a second bank. This time, her sister stayed in

the car as directed. Platt entered the bank with a duffle bag and sat until approached by

a bank employee.

      After she was seated in a bank officer’s office, Platt requested that the door be

closed. Platt then told a bank employee that she was having a bad day, and that an older

Hispanic man, wearing a black hoodie, held a gun to her head at Wal-Mart and took her

four-year-old son. She claimed the man told her to come into the bank to get money, and

that he would be watching her. If the man saw any police, he would blow up the bank

building where he had previously planted the bomb.

      After hearing her story, a second bank employee secured the doors and called

911. When police arrived, Platt provided a false name. She later provided her real name

and confessed to the crime, but not before first claiming she went to the bank because




                                            2
cooperated with the State to resolve the current offense. 2 See § 921.0026(2)(i), (2)(j),

Fla. Stat. (2015).

       In order for a trial court to withhold adjudication of guilt over the State’s objection

for a second-degree felony on the basis that “[t]he offense was committed in an

unsophisticated manner and was an isolated incident for which the defendant has shown

remorse,” there must be competent, substantial evidence to support all three elements.

§ 921.0026(2)(j), Fla. Stat.; State v. Bosompem, 146 So. 3d 98, 100 (Fla. 5th DCA 2014).

Here, the State does not dispute that the crimes were isolated and that Platt was

remorseful. Rather, it argues that the trial court erred when it found that the offense was

committed in an unsophisticated manner.

       In assessing sophistication, courts have considered evidence of “several

distinctive and deliberate steps . . . .” State v. Fureman, 161 So. 3d 403, 405 (Fla. 5th

DCA 2014) (quoting State v. Salgado, 948 So. 2d 12, 18 (Fla. 3d DCA 2006); Staffney v.

State, 826 So. 2d 509, 512 (Fla. 4th DCA 2004)). A crime lacks sophistication if the acts

constituting the crime are “artless, simple and not refined.” Salgado, 948 So. 2d at 17-18

(quoting Staffney, 826 So. 2d at 509) (finding crime was not committed in unsophisticated

manner where defendant and co-defendant took several distinctive and deliberate steps

in committing the burglary and thefts and their actions demonstrated that they knew what

they were doing in committing the burglary and thefts); see also State v. Perez-Gonzalez,

884 So. 2d 1031 (Fla. 3d DCA 2004) (finding burglary was not committed in an

unsophisticated manner where defendant, who coveted a particular item, broke into the



       2 Initially, the trial court failed to make written findings to justify withholding
adjudication. It did so belatedly after Platt filed a Florida Rule of Criminal Procedure
3.800(b) motion advising the trial court of the sentencing error.


                                              4
cooperated with the State to resolve the current offense. 2 See § 921.0026(2)(i), (2)(j),

Fla. Stat. (2015).

       In order for a trial court to withhold adjudication of guilt over the State’s objection

for a second-degree felony on the basis that “[t]he offense was committed in an

unsophisticated manner and was an isolated incident for which the defendant has shown

remorse,” there must be competent, substantial evidence to support all three elements.

§ 921.0026(2)(j), Fla. Stat.; State v. Bosompem, 146 So. 3d 98, 100 (Fla. 5th DCA 2014).

Here, the State does not dispute that the crimes were isolated and that Platt was

remorseful. Rather, it argues that the trial court erred when it found that the offense was

committed in an unsophisticated manner.

       In assessing sophistication, courts have considered evidence of “several

distinctive and deliberate steps . . . .” State v. Fureman, 161 So. 3d 403, 405 (Fla. 5th

DCA 2014) (quoting State v. Salgado, 948 So. 2d 12, 18 (Fla. 3d DCA 2006); Staffney v.

State, 826 So. 2d 509, 512 (Fla. 4th DCA 2004)). A crime lacks sophistication if the acts

constituting the crime are “artless, simple and not refined.” Salgado, 948 So. 2d at 17-18

(quoting Staffney, 826 So. 2d at 509) (finding crime was not committed in unsophisticated

manner where defendant and co-defendant took several distinctive and deliberate steps

in committing the burglary and thefts and their actions demonstrated that they knew what

they were doing in committing the burglary and thefts); see also State v. Perez-Gonzalez,

884 So. 2d 1031 (Fla. 3d DCA 2004) (finding burglary was not committed in an

unsophisticated manner where defendant, who coveted a particular item, broke into the



       2 Initially, the trial court failed to make written findings to justify withholding
adjudication. It did so belatedly after Platt filed a Florida Rule of Criminal Procedure
3.800(b) motion advising the trial court of the sentencing error.


                                              4
victim's property and made a “surgical strike,” taking only that item); State v. Chestnut,

718 So. 2d 312, 313 (Fla. 5th DCA 1998) (finding manner in which crime was committed

was not unsophisticated where the defendant threw an object at the windshield of the

vehicle the victim was driving to stop the vehicle in order to assault the victim); State v.

Morales, 718 So. 2d 272, 274 (Fla. 5th DCA 1998) (finding sexual battery against the

defendant's ex-wife was not committed in an unsophisticated manner, where the

defendant gained entry into her residence by deceit).

       Based on the undisputed facts in this case, we cannot conclude that the crime was

committed in an unsophisticated manner.          As the State convincingly argued, Platt

concocted a plan to rob a bank over the course of several days. Her plan consisted of

several distinctive steps, including a sympathetic tale to explain her actions, a threat to

prevent the police from being alerted, and a cover story prepared in the event she was

caught.

       As for cooperation, courts have found that a downward departure is warranted

under section 921.0026(2)(i) if the defendant cooperated with the State to resolve the

current offense or any other offense. See State v. Ertel, 886 So. 2d 423, 425 (Fla. 2d

DCA 2004) (citing State v. Collins, 482 So. 2d 388, 389 (Fla. 5th DCA 1985); State v.

Davis, 537 So. 2d 192 (Fla. 2d DCA 1989)). However, “[a] downward departure is not

justified merely because the defendant cooperated after his offense was discovered.”

State v. Subido, 925 So. 2d 1052, 1059 (Fla. 5th DCA 2006) (citing State v. Munro, 903
So. 2d 381, 382 (Fla. 2d DCA 2005) (“rejecting the downward departure sentence for a

defendant who confessed to the police, lacked a prior record, and garnered the victim's

mother's support”)); see also State v. Bell, 854 So. 2d 686, 691 (Fla. 5th DCA 2003)




                                             5
(explaining that defendant has the burden to prove that a crime was resolved as result of

his/her cooperation); State v. Bleckinger, 746 So. 2d 553, 555, 557 (Fla. 5th DCA 1999)

(confessing after arrest and entering a guilty plea is not sufficient to constitute cooperation

as a mitigating factor, however, turning one’s self in, a full confession and pleading guilty

is sufficient to support a downward departure). Furthermore, it is not enough that a

defendant enters a guilty plea to all charges. State v. Arvinger, 751 So. 2d 74, 77 (Fla.

5th DCA 1999) (citing Collins, 482 So. 2d at 389).

       In this case, there is no evidence to suggest Platt cooperated with the State to

resolve the offense. To the contrary, the record reveals that Platt lied to police about her

name and lied about what she was attempting to do. Although Platt later confessed, it

was only after her crimes had been discovered.

       As neither ground articulated by the trial court to justify the withholding of

adjudication on the crime of making a false report of a bomb is supported by competent,

substantial evidence, we reverse that portion of the judgment withholding adjudication

and remand for reconsideration.3

       REVERSED AND REMANDED.

LAMBERT and EDWARDS, JJ., concur.




       3  Although not properly addressed by the State in this appeal, on remand, we direct
the trial court to section 790.163(2), Florida Statutes (2015), “False Report About Planting
Bomb, Explosive, or Weapon of Mass Destruction; Penalty,” which provides:
“[n]otwithstanding any other law, adjudication of guilt or imposition of sentence for a
violation of this section may not be suspended, deferred, or withheld.”


                                              6